—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Lipp, J.), both rendered March 1, 1993, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. 3781/91, and criminal sale of a controlled substance in the third degree under Indictment No. 2686/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are reversed, on the law, and the matters are remitted to the Supreme Court, Kings County, to permit the defendant an opportunity to withdraw his pleas of guilty and for further proceedings on the indictments.
The Supreme Court impermissibly placed the defendant on interim probation by postponing his sentences after his pleas of guilty, by placing him in a drug treatment program, and by promising him that it would vacate his pleas of guilty and allow him to plead guilty to misdemeanors if he successfully completed the drug treatment program. Accordingly, it was improper for the Supreme Court to impose increased sentences on the defendant when he failed to successfully complete the drug treatment program without affording him an opportunity to withdraw his pleas of guilty (see, People v Rodney E., 77 NY2d 672; People v Johnson, 197 AD2d 638). *605Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.